Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 24, 2022 has been entered.
 
Election/Restrictions
Newly submitted claim 18 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claim requires two liquid tanks.  This is the unelected embodiment of fig 3.  Applicant has elected the embodiment of fig 6 showing only a single tank in the response dated 3/7/2022.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Additionally, applicant has explicitly elected the embodiment of fig 6 as described above.  Accordingly, claim 18 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Objections
Claims 3-8, 14 are objected to because of the following informalities:
Claims 3-8 are withdrawn.  The claims should be labeled as “withdrawn”.
Claim 14 contains a typographical error.  A single closing parenthesis is in the text: “atmosphere)”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
liquid supply unit in claim 1, 14;
gas supply unit in claim 1, 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 9, 11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim WO2005/110203 and further in view of Takahashi et al. US2001/0039370.
For claim 1, Kim discloses a “fluid supply device (mucosa cleaner 100; fig 2; 7:8-8:4) for an endoscope, comprising: 
a liquid supply unit (cleaning solution 21 in fig 2 and related components; 9:13-19) configured to supply liquids to the endoscope; 
a gas supply unit (air tank 11 and related components; fig 2) configured to supply gases to the endoscope; and 
a control unit (controller 40 with foot switch 41 and knobs 6, 7; fig 2, 6; 7:21-8:4) configured to control operations of the liquid supply unit and the gas supply unit, 
wherein the control unit comprises: 
a foot switch (41; fig 2; 7:10-11) located on the floor of an operating room and configured to receive control commands on the operations of the liquid supply unit and the gas supply unit from a surgeon who uses the endoscope;
a controller (controller 40; fig 2; 7:21-8:4) configured to selectively operate the liquid supply unit and the gas supply unit according to the control commands received (4:8 describes selectively supplying the cleaning solution and air),
a first input dial (knob 6 and 7 for adjusting injection and suction pressures of air and cleaning solution, i.e. knob 6 for adjusting injection and suction pressure of air and knob 7 for adjusting the cleaning solution, fig 6; 7:20-8:4.  This interpretation is in contrast to applicant’s provided in their arguments, but is supported by the disclosure of Kim further describing that the cleaning solution and air are selectively supplied at 4:8, i.e. can be independently controlled and therefore requiring separate controls, and not a combined single dial to control both as a combination) configured to adjust the amount of the supplied liquid; 
a second input dial (knob 6 and 7 for adjusting injection and suction pressures of air and cleaning solution, i.e. knob 6 for adjusting injection and suction pressure of air and knob 7 for adjusting the cleaning solution, fig 6; 7:20-8:4.  This interpretation is in contrast to applicant’s provided in their arguments, but is supported by the disclosure of Kim further describing that the cleaning solution and air are selectively supplied 4:8, i.e. can be independently controlled and therefore requiring separate controls, and not a combined single dial to control both as a combination) configured to adjust the amount of the supplied gas; and 
a display part (indicator 9 shown in fig 6 as a dial, and 7:22-8:1 describes the indicator in reference to the knobs and their “adjusting injection and suction pressure of air and cleaning solution”) configured to transmit information on operating status of the liquid supply unit and the gas supply unit to the surgeon”;
“the liquid supply unit comprises a liquid supply flow path (cleaning solution hose 22; fig 2) for liquid flowing and connecting the liquid supply unit and the endoscope, 
the gas supply unit comprises a gas supply flow path (air hose 14; fig 2) for gas flowing and connecting the gas supply unit and the endoscope;
Kim does not disclose:
“a bypass flow path”;
the bypass flow path is configured to connect the liquid supply flow path and the gas supply flow path such that the supplied gas flows from the gas supply flow path to the liquid supply flow path to dry interior of the liquid supply flow path when the bypass flow path is open and the liquid supply unit is disconnected from the endoscope”.
Takahashi teaches in the same field of endeavor, a bypass flow path (first connecting pipe 80; fig 4; [0070]) connecting the liquid path and the gas path (fig 4 shows pipe 80 directing via the arrows a path from the air supply through valve V7 to the water feed tube 12B).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Takahashi into the invention of Kim in order to configure the fluid supply device, e.g. as claimed because it allows “for draining the water feed tubes 12B and 12A” (Takahashi: [0070]).
For claim 9, Kim discloses the “fluid supply device for an endoscope according to claim 1, further comprising a connecting unit (Y-shaped connector 110; fig 1) for connecting the liquid supply unit and the gas supply unit to the endoscope, the connecting unit comprising: 
a first input terminal (horizontally oriented branch in fig 1) for receiving the liquids or the gases from the liquid supply unit or the gas supply unit; 
a second input terminal (vertically oriented branch in fig 1 showing the attachment of a tool; page 15 also describes the attachment of a tool requiring a lumen in the terminal/branch) having a space formed at an interior thereof to insert a surgical instrument thereinto; and 
an output terminal (the branch connecting to the endoscope in fig 1; page 15) whose one end is connected to the first input terminal and the second input terminal and whose other end is connected to the endoscope so as to guide the liquids or the gas supplied from the first input terminal or the surgical instrument inserted into the second input terminal to the endoscope”.
For claim 11, Kim discloses the “fluid supply device for an endoscope according to claim 9, further comprising a Y-shaped connector (connector 50; fig 2) for connecting the liquid supply unit and the gas supply unit to the first input terminal of the connecting unit”.
For claim 13, Kim does not disclose the “fluid supply device for an endoscope according to claim 1, wherein the liquid supply unit comprises a first backflow prevention valve for preventing the liquid discharged from flowing back, and the gas supply unit comprises a second backflow prevention valve for preventing the gas discharged from flowing back”.
Takahashi teaches in the same field of endeavor, check valves 81 on both the fluid and gas supply lines (fig 4).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Takahashi into the invention of Kim in order to configure the fluid supply device, e.g. as claimed because it prevents backflow into the tubes [Takahashi: [0070]).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim WO2005/110203 and Takahashi as applied to claim 9 above, and further in view of Nelson et al US5,613,954.
For claim 10, Kim does not disclose the “fluid supply device for an endoscope according to claim 9, wherein an angle between the first input terminal and the second input terminal ranges from 30 to 45 degrees”.
Nelson teaches in the same field of endeavor, a Y-shaped connector with lumens capable of transporting fluids and disclosed as such, where the branches are angled at about 45 degrees (Y-shaped tubular member 11; fig 1-3; 4:15-19)”.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Nelson into the invention of Kim in order to configure the claimed fluid supply device, e.g. as claimed because it provides more direct access to the lumens from a single operator’s position.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Takahashi as applied to claim 1 above, and further in view of Williams et al. US9,474,848 and Yamaki et al. US2004/0030367.
For claim 19, Kim does not disclose the “fluid supply device for an endoscope according to claim 1, wherein the display part includes a speaker that provides audible information about a type of fluid being supplied, a fluid supply rate, a fluid volume, a fluid temperature, and starting and stopping of the fluid supply, and the display part displays status information, including vital signs, oxygen saturation, pulse rate, body temperature, and blood pressure of a patient”.
Williams teaches in the same field of endeavor, a fluid management unit 100 with a user interface providing information to the user in visual and/or audible forms.  The information comprising operating parameters related to the fluid control, including fluid pressure, rate, warming functions, etc. (19:45-67, 20:13-29).  .  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Williams into the invention of Kim in order to configure the fluid supply device e.g. as claimed to include a speaker to communicate the claimed fluid related parameters because allows the user to operate the device without removing their sight from the patient and receive status information audibly.
Yamaki teaches in the same field of endeavor, a medical control system which displays a patient’s vitals ([0010, 0283]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Yamaki into the invention of Kim in order to configure the fluid supply device e.g. as claimed including a display which displays vital signs of the patient because it allows for safely tracking the progress of the medical procedure.
Allowable Subject Matter
Claims 14-17 are allowed.
Response to Arguments
Applicant's arguments filed 10/24/2022 have been fully considered but they are not persuasive. Applicant’s arguments provide no support for their assertion that Kim does not disclose the features of the claim.  Additionally, new grounds of rejection have been applied.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K WOO whose telephone number is (571)272-0837. The examiner can normally be reached M-F 2p-10p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jae Woo/Examiner, Art Unit 3795


/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795